DETAILED ACTION
Election/Restrictions
Due to the below Examiner’s amendment, this application is in condition for allowance except for the presence of claims 35-59, directed to Groups II-VI non-elected without traverse.  Accordingly, claims 35-59 have been cancelled (as recited below).

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/018,702, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for current claim 1 and therefore subsequent dependent claims of this application.
The earliest possible disclosure of the current claims is in U.S. Provision Application No. 62/714,739 filed on August 5th, 2018.
Therefore, the filing date for this application is August 5th, 2018.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Stephen Parker on April 18th, 2022.

The application has been amended as follows: 


1.	A protective product, comprising:
	at least one expandable slit paper sheet having opposing ends and opposing lateral sides extending between said opposing ends, said at least one expandable slit paper sheet being expanded between said opposing ends of said at least one slit paper sheet;
	a first embossed paper sheet facing a surface of said at least one expanded slit paper sheet, said first embossed paper sheet having an embossment pattern comprising a two-dimensional array of substantially contiguous shapes; and
	a second paper sheet facing an opposite surface of said at least one expanded slit paper sheet,
	at least one of said first embossed paper sheet and said second paper sheet being fixed to said at least one expanded slit paper sheet at said opposing ends of said at least one expanded slit paper sheet forming opposing fixed ends,  slit paper sheet in its expanded state, said embossment pattern extending alongside said at least one expanded slit paper sheet in a region of the at least one expanded slit paper sheet between said opposing fixed ends, wherein said region of the at least one expanded slit paper sheet, including said opposing lateral sides of said at least one expanded slit paper sheet within said region, may contact but is free of being fixed to said first embossed paper sheet and/or said second paper sheet, wherein said embossment pattern increases rigidity of said first embossed paper sheet and inhibits deformation of first embossed paper sheet due to contraction forces of said at least one expanded slit paper sheet

	2.	(Cancelled) 

	3.	The protective product according to claim 1, wherein two-dimensional array ofsubstantially contiguous shapes includes an array of embossed polygons that shares with adjacent polygons.

	4.	The protective product according to claim 3, wherein polygons include hexagons.

	5.	(Cancelled)

	6.	The protective product according to claim 1, wherein said embossment pattern includes embossments that are indented to extend inwardly from a plane toward said at least one expanded slit paper sheet

	7.	The protective product according to claim 1, wherein said embossment pattern extends first embossed a distance sufficient to provide said rigidity and

	8.	The protective product according to claim 1, wherein said first embossed paper sheet, said at least one expanded slit paper sheet, and said second paper sheet are folded along a fold line disposed between said opposing fixed ends and fixed together forming a pouch region.

	9.	(Cancelled)

	10.	The protective product according to claim 8, wherein said protective product has a flap that is foldable to enclose said pouch region.

	11.	The protective product according to claim 10, wherein at one of said opposing fixed ends, said first embossed paper sheet, said at least one expanded slit paper sheet, and said second paper sheet are fixed together with an adhesive within a flap region, said said flap region containing said adhesive.

	12.	The protective product according to claim 8, wherein a region containing said fold line is free of adhesive.

	13.	The protective product according to claim 1, wherein said second paper sheet is a second embossed paper sheet having a second embossment pattern, wherein the second embossment pattern is the same as or different from the first embossment pattern.

	14.	The protective product according to claim 13, wherein said second embossment pattern comprises embossments varying between being recessed and being raised from a plane.

	15.	(Cancelled)

	16.	The protective product according to claim 7, wherein said distance is less than 0.05 inches.

	17.	The protective product according to claim 16, wherein said distance is less than 0.03 inches.

	18.	The protective product according to claim 1, wherein said at least one expandable slit paper sheet an extensible paper having an extensible range, measured in a pre-slit configuration, of 1 to 20% in a machine direction.

	19.	The protective product according to claim 18, wherein said is 3 to 20% in a machine direction.

	20.	The protective product according to claim 19, wherein said is 3 to 9% in a machine direction.

	21.	The protective product of claim 1, wherein said at least one expandable slit paper sheet

	22-23.	(Cancelled)

	24.	The protective product according to claim 1, wherein

	25.	(Cancelled)

	26.	(Cancelled)

	27.	The protective product according to claim 1, wherein is a plurality of expanded slit paper sheets in an expanded state layered alongside each other.

	28.	The protective product according to claim 27, wherein comprises two expanded slit paper sheets, and said second paper sheet is a second embossed paper sheet having a second embossment pattern, wherein the second embossment pattern is the same as or different from the first embossment pattern

	29.	(Cancelled)

	30.	(Cancelled)

	31.	(Cancelled)

	32.	(Cancelled)

	33.-34. (Cancelled)

	35.-59. (Cancelled)

	60. (New) The protective product according to claim 1, wherein said two-dimensional array of substantially contiguous shapes comprises embossed geometric shapes.

	61. (New) The protective product according to claim 1, wherein said two-dimensional array of substantially contiguous shapes comprises geometric shapes having embossed peripheral borderlines, forming embossed ribs.

	62. (New) A padded envelope comprising the protective product according to claim 1, the envelope comprising:
	said first embossed paper sheet, said at least one expanded slit paper sheet, and said second paper sheet being folded along a fold line disposed between said opposing fixed ends forming front and back walls of a pouch, and opposing sides of said first embossed paper sheet and/or opposing sides of said second paper sheet being fixed together to form sides of said pouch.

	63. (New) The padded envelope of claim 62, wherein said opposing sides of said first embossed paper sheet and/or said opposing sides of said second paper sheet are fixed together with an adhesive.

	64. (New) The padded envelope of claim 62, further including an address label fixed to said envelope.

	65. (New) The padded envelope of claim 62, wherein said first embossed paper sheet is an inner layer and said embossment pattern comprises embossments that are bulged outwardly from a plane, away from said at least one expanded slit paper sheet and facing an interior of said pouch of said envelope, whereby said embossments help limit friction applied to an item inserted into said pouch.

	66. (New) The padded envelope of claim 62, wherein said substantially contiguous shapes include embossed hexagons or hexagons having embossed peripheral borderlines.

	67. (New) A protection method, comprising:
	providing the protective product of claim 8; and
	placing an item to be protected within said pouch region of said protective product.

	68. (New) A mailing method, comprising:
	providing the padded envelope of claim 62; and
	placing an item to be protected within said envelope.


Explanation of Examiner’s Amendment
The intention behind the Examiner’s amendment above was to combine the functional embossment pattern with fixing to the opposing expanded ends of the expanded slit paper and first/second paper layer(s) to create a synergistic inventive product that is not available in the prior art, wherein the individual claim elements are enhanced by and dependent on each other for functionality and non-obviousness.

Regarding “having opposing ends and opposing lateral sides extending between said opposing ends”:
This was to establish the structural relationship between the ends and sides, which was required for dependent claims and the newly added subject matter below.
Regarding the addition of some of the language of claim 34:
The phrase “inhibiting deformation” is overly broad and confusing, especially in combination with dependent claims where the layer is folded.
Furthermore, the embossments as recited in the specification seem to indicate some remaining flexibility [0172, 0187, 0227, 0256] which would be potentially barred by “inhibiting deformation”.
Regarding the addition of a modified/abridged form of claims 22-23:
This overcomes much of the prior art that is fixed over its entire surface such as Prud’homme et al. (U.S. 2012/0266568 A1) which teaches an expanded slit paper core and embossed outer layers [0037], wherein the claimed embossment pattern as recited above would have been obvious such as U.S. Patent Nos. 2,856,323; RE19301; 2,177,490; 3,495,761 and others like them.
This also overcomes Kohn et al. (U.S. Pub. No. 2018/0229910 A1) which comprises embossed outer/inner layer(s) (Figs. 6-8 [178/180]) which are formed from embossed paper [claim 4], obviously having the claimed pattern, and a cushioning device located and therebetween (Figs. 6-8 [182/188]) and fixed on at least two ends [0007], sometimes opposing, wherein the plastic-based cushioning mechanism of foam, styrofoam, or packing peanuts; loose paper-based cushioning mechanisms (shredded paper), and plain/crumple paper-based cushioning mechanisms [0010-0011] of Kohn, would have been obviously replaced by an expandable/expanded slit sheet such as in Goodrich (U.S. Patent No. 5,688,578) (see Brief Description of Prior Art).
It also overcomes the use of Kuchar et al. (U.S. Pub. No. 2017/0107017 A1) and Hoffman et al. (U.S. Pub. No. 2019/0100369 A1) since the intermediate expanded slit paper sheet is bonded both on opposing ends and on opposing sides by first and second papers, wherein it would have been obvious to modify at least one of the outer papers in view of Omura (JP 3152634 U) OR Nagahashi (JP 2007-238142 A) with one of three secondary references as recited below.
By using the language of an embossment pattern, it also avoids the potentially indefinite use of the “across a substantial portion of the area”.
It works in concert with the language as recited above.
Regarding the addition of “having an embossment pattern comprising a two-dimensional array of substantially contiguous shapes” in combination with the functional language :
The reframing of “plurality of embossings” as an embossment pattern allows for two things:
An ability to refer to the “substantial portion of the area” without the indefiniteness issues.
It allows for the clearer incorporation of the separate embodiments as having embossed shapes (New claim 61) and/or the embossed peripheries (New claim 62).
It overcomes a rejection over the knurled bonding pattern of Bowen (WO 96/01731 A1), which is also preferably on the sides, without having to incorporate “extend across a substantial portion” language found problematic recited above.
It overcomes a rejection over the knurled bonding pattern of the expanded slit paper sheet and the unexpanded paper sheets of Goodrich formed at least on the ends, and not sides obviously in view of Hirvonen et al. (DE 4340531 A1), without having to incorporate “extend across a substantial portion” language found problematic recited above.
It overcomes a rejection over the folded envelope of Goodrich/Hirvonen in view of Omura (JP 3152634 U), which teaches an envelope having an inner embossed paper layer that decreases friction and comprises the embossment pattern as claimed, but is not clear on whether that embossment pattern would increase the rigidity to counter contraction forces as claimed.
It overcomes a rejection over the folded envelope of Goodrich/Hirvonen in view of Nagahashi (JP 2007-238142 A), which teaches/motivates the folded envelope walls as comprising a first paper and second paper enclosing an intermediate structured/buffering/cushioning paper wherein an outer paper is preferably a thick paper having a high rigidity and high basis weight (All Figs. [7]) [0016, 0027-0028], and one of the following references:
Choi (KR 2009047277 A) teaches an outer embossed paper having the embossment pattern as claimed that increases the strength and rigidity of intermediate structured/cushion layers, but the embossed paper seems to be intended for use in bonded form of the embossment pattern to the structured cushion paper, and even if not would not have necessarily been obvious as providing the synergistic effect as claimed.
Turai et al. (U.S. Patent No. 3,495,761) teach an outer embossed paper having the embossment pattern as claimed and attached to a plurality of inner extensible paper plies and bonded on the ends, but it is unclear if it would have increased rigidity to counter the claimed contraction forces, and even if so would not have necessarily been obvious as providing the synergistic effect as claimed.
Alwarsdotter et al. (WO 01/38079 A1) teach an embossed paper useful in packaging having an embossment pattern, which allows for an equivalent stiffness/strength to a non-embossed paper of a greater grammage which allows for processing to be carried out at higher speeds and a reduction in weight/costs, but the embossment pattern is not taught to be the embossment pattern as claimed (“substantially contiguous” meaning substantially adjacent and sharing side(s)), wherein the opposing directions of the oblong embossments of Alwarsdotter would not have allowed for this) and would not have been obvious to modify it as such.
	In summary, the protective product having at least one of an first embossed paper sheet, having an embossment pattern comprising a two-dimensional array of substantially contiguous shapes, and a second paper sheet fixed to opposing ends of an intermediate expanded slit paper sheet in the direction of expansion forming opposing fixed ends connected/joined by opposing sides, which define the embossment pattern therebetween, wherein the embossment pattern may contact but are not fixed to the expanded slit sheet below the embossment pattern or the opposing lateral sides of the slit sheet, wherein the first  embossed paper having the embossment pattern comprises an increased rigidity sufficient to counter the inherent tendency of the expanded slit paper sheet to retract, is a synergistic effect not taught or suggested in the discovered prior art.

Dependent claims 2, 5, 25-26, 30-34 were replaced by claims 60-68.

Claims 9, 15, & 29 were cancelled for being substantial repeats of other claims.

Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-14, 16-21, 24, 27-28, and 60-68 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
The closest prior art and the reasons for allowance are as recited above in the Explanation of the Examiner’s amendment section.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but not considered pertinent to Applicant's disclosure is cited in the attached PTO-892.
Also, the following references, JP 2018-177304 A; JP 2019031303 A; JP 2019031012 A; JP 2019031013 A; U.S. Pub. Nos. 2020/0307866 A1 & 2020/0307867 A1; U.S. Patent No. 11,084,637 B1; U.S. Pub. No. 2022/0002059 A1, all have publishing or filing dates between the priority date of current independent claim 1 and the filing date of the provisional of the current application (May 8th, 2019).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 21st, 2022